TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00041-CV




                                        In re Norman Yoes




                    ORIGINAL PROCEEDING FROM BANDERA COUNTY



                            MEMORANDUM OPINION


               Relator Norman Wade Yoes, an inmate in the Texas Department of Criminal

Justice, filed a pro se petition for writ of mandamus. See Tex. Gov’t Code § 22.221; see also

Tex. R. App. P. 52.1. Relator complains that the Bandera County district court has failed to rule

on his attorneys’ motion to withdraw.

               As an intermediate appellate court, we may issue writs of mandamus against a

district judge or county judge only sitting in our district, or to enforce our jurisdiction. See

Tex. Gov’t Code § 22.221.       We lack jurisdiction to issue the requested writ against the

respondent, listed as the 198th District Court of Bandera County, because this Court neither has

jurisdiction over the district courts of Bandera County nor is such a writ necessary to enforce this

Court's appellate jurisdiction. See Tex. Gov't Code § 22.221(a), (b)(1); see also Tex. Gov’t Code

§ 22.201(d) (listing the counties composing the Third Court of Appeal District). The Fourth

Court of Appeals in San Antonio has jurisdiction over Bandera County district courts. See
Tex. Gov’t Code § 22.201(e), 22.205(a). Accordingly, we dismiss Relator’s petition for want

of jurisdiction.

                   Relator also presented a motion for leave to file his petition for writ of mandamus.

Leave is not required to file a petition for writ of mandamus in the court of appeals, but only in

the Court of Criminal Appeals. See Tex. R. App. P. 52 Notes and Comments, 72.1. Relator’s

motion for leave to file a writ of mandamus is dismissed as moot.



                                                 __________________________________________
                                                 Darlene Byrne, Chief Justice



Before Chief Justice Byrne, Justices Kelly and Smith

Filed: February 1, 2022




                                                    2